PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/024,709
Filing Date: 24 Mar 2016
Appellant(s): LACORTE et al.



__________________
Christopher T. Meta
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed July 8, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1.19.21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Response to Argument
 Rejection over Ito in view of Nanbu
Appellant argues that there is no sufficient showing that the skilled artisan would have had a reasonable expectation of success in obtaining a composition comprising a mineral salt having a water content of less than 5% in view of the cited art.  Appellant also asserts that neither Ito nor Nanbu provide a starting point from which one could determine, let alone optimize, the water content of the powder.  
In response, Ito and Nanbu both teach a nutraceutical product in the form of a powder, and which is formed from an aqueous mixture that is spray dried.  The skilled artisan would recognize that in order to form a dry powder, a sufficient amount of water must be removed so that only a residual amount of moisture is present.  The language of the present claims requiring a mineral salt having a water content of less than 5% is merely an example of the amount of residual moisture that may commonly be found in a nutraceutical powder.  The Examiner has reviewed the present specification, and the sole working example, Example 1, discloses merely mixing iron (III) pyrophosphate with pregelatinized rice starch, sucresters E473, and sunflower lecithin.  There is no evidence in the specification that any special forms of the mineral salts recited by the 
Additionally, discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  While Appellant argues that the fact pattern in In re Aller is distinct from the present case because the cited art does not disclose an amount of the water such that the general conditions are not taught, there is in fact no explicit requirement that the prior art provide a specific amount of an ingredient in order for said ingredient to be subjectable to an optimization process.  The individual performing the optimization would not have been a common man or woman, but rather a skilled artisan in the art of formulating nutraceutical powders, and who is familiar with spray drying processes.  It would have been well within the scope of knowledge of such an artisan as to what amounts of residual moisture content would be acceptable in a solid nutraceutical intended to be maintained in a free flowing powder form.  It further would have been well within the purview of the skilled artisan to obtain an optimal or workable range of moisture in the composition, such as less than 5%, by routine experimentation, such as by adjusting the parameters of the spray drying process as necessary.  The Examiner points to the best@buchi Information Bulletin for Mini Spray Dryer B-290 (Number 52/2008) as demonstrating the state of knowledge in the art regarding the regulation of moisture content of spray dried particles at the time of the effective filing date of the present invention.  The Information Bulletin states in the right-most column of the first page of the body of the Bulletin as follows:


    PNG
    media_image2.png
    263
    273
    media_image2.png
    Greyscale

Therefore, the skilled artisan would have known that the water content of the final powder, which is necessarily a function of the water content of the ingredients of the powder including the mineral salt, can be altered and selected for by varying the outlet temperature or outlet drying air vapor concentrations in the spray drying apparatus.  As a result, and contrary to Appellant’s arguments, the skilled artisan would have had a reasonable expectation of success in obtaining a composition comprising a mineral salt with the recited water content.  
Nor is there any evidence of record establishing an unexpected criticality of the claimed water content range that could rebut a prima facie case of obviousness.  There is no evidence of record that the use of a mineral salt having a water content of less than 5% instead of a higher amount, for example, 6%, results in any superior properties that would not have been predicted by the skilled artisan.  
Nor does the art of record in any way teach away from selecting a mineral salt having less than 5% water content.  Indeed, by teaching that the final product is a dry powder produced by spray drying a mixture comprising the mineral salts, emulsifiers, 
A finding that there is a reasonable expectation of success does not require absolute predictability. MPEP 2143.02.  Here, the totality of the evidence of record establishes a reasonable expectation of success in arriving at a composition as claimed with a mineral salt water content of less than 5% that is sufficient to establish a prima facie case of obviousness, and which has not been rebutted successfully by Appellant’s argumentation.  
Appellant also argues that neither Ito nor Nanbu disclose or suggest a mineral salts composition comprising the lecithin and a sucrose ester or sucrester in their respective weight percentages as recited by claim 1.  Appellant states that Ito teaches an emulsifier mixture of lecithin and sucrose esters/sucresters and discloses only the amount of the emulsifier mixture relative to the weight of the mineral salt, while Nanbu discloses a compositions containing a surfactant such as a sucrose ester in an amount of 1-20 wt% in combination with an unspecified amount of lecithin.  Appellant again concludes that neither of these references disclose a specific content of lecithin by weigh of the composition which could serve as a starting point for optimization.  
In response, Ito discloses a range for the emulsifier mixture (which may include lecithin and sucrose esters) of 0.01-20%, which reads on the amounts recited by the claims.  For example, the use of lecithin in the amount of 0.1% and sucrose esters in the amount of 10% reads on the ranges recited by claim 1 and is a total of 10.1% for the overall emulsifier mixture, which is also within the range taught by Ito.  Nanbu teaches a range of the surfactant such as a sucrose ester of 0-20%, which also reads on the 
Rejection over Ito in view of Nanbu and de Vries
Appellant again argues that the cited art does not teach or suggest a lecithin and sucrose ester/sucrester in combination with the claimed mineral salts and in their respective weight percentages as claimed, but this argument is not persuasive for the reasons discussed supra.  
Appellant further argues that de Vries provides no specific amount of the pregelatinized corn starch, and the rejections assertion that it would have been obvious 
In response, differences in concentration generally will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. MPEP 2144 II.A.  Here, there is no evidence of record that the use of the claimed range for pregelatinized starch results in a criticality that is not taught by the prior art.  There is no explicit requirement that the prior art provide a specific amount of an ingredient in order for said ingredient to be subjectable to an optimization process.  de Vries expressly teaches that the function of the pregelatinized starch is to promote rapid dissolution in the mouth, and thereby places the skilled artisan on notice that the amount of pregelatinized starch is a result effective variable that may be optimized to achieve optimal dissolution.  The skilled artisan in the art of oral dosage forms would not have required a disclosure of a specific amount of a well known disintegrant for oral compositions in the prior art, in order to select an appropriate starting point for an optimization.
Rejection over Ito in view of Nanbu and Goerne
Appellant has not submitted any additional argumentation regarding this rejection of certain dependent claims.  These claims are prima facie obvious for the reasons discussed in the rejection of record.
Rejection over Ito in view of Nanbu and Pilgaonkar
Appellant has not submitted any additional argumentation regarding this rejection of certain dependent claims.  These claims are prima facie obvious for the reasons discussed in the rejection of record.
Rejection over Ito in view of Nanbu and the Amended Final Report
 Appellant again argues that the cited art does not teach or suggest a lecithin and sucrose ester/sucrester in combination with the claimed mineral salts and in their respective weight percentages as claimed, but this argument is not persuasive for the reasons discussed supra.  
Appellant again argues that the cited art does not teach or suggest that the mineral salt possesses a water content of less than 5%, but this argument is not persuasive for the reasons discussed supra.  
Double Patenting Rejection
Appellant again argues that the cited art does not teach or suggest a lecithin and sucrose ester/sucrester in combination with the claimed mineral salts and in their respective weight percentages as claimed, but this argument is not persuasive for the reasons discussed supra.  
Appellant again argues that the cited art does not teach or suggest that the mineral salt possesses a water content of less than 5%, but this argument is not persuasive for the reasons discussed supra.  

For the above reasons, the rejections should be sustained.
Respectfully submitted,

/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        
Conferees:


                                                                                                                                                                                                      /Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.